865 So. 2d 659 (2004)
Carl D. MEINTZER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-2288.
District Court of Appeal of Florida, Fifth District.
February 17, 2004.
James B. Gibson, Public Defender, and Jane C. Almy-Loewinger, Assistant Public Defender, Daytona Beach, for Appellant.
Carl Meintzer, Jr., Jasper, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Lynch v. State, 293 So. 2d 44 (Fla.1974).
GRIFFIN, PALMER and MONACO, JJ., concur.